Case 2:19-mo-01281-AIS Document 5 Filed 01/13/20 Page 1 of 4 |

ra

 

i |
UNITED STATES DISTRICT COURT JAN 13 2020
WESTERN DISTRICT OF PENNSYLVANIA ey
: CLERK U.S. DISTRICT COURT

AMERICAN FUNDS SERVICE COMPANY,
and its successors and assigns, .

f
!

ELECTRONICALLY FILED

- UNITED STATES OF AMERICA, ) WEST. DIST. OF PENNSYLVANIA
| Plaintiff ) Mise. No. 14+} 2@j |
) Pe Oo
: Ww ) (Related to Cr. No. 11-10)
oo ! ) 2
RONALD AIKENS,  - )
' Defendant, )
)
)
)
)
)

| Garnishee.
|

| ANSWER OF THE GARNISHEE

 

 

Angela M. Mitchell BEING DULY SWORN DEPOSES AND SAYS: |
(Affiant) | |
J, Please state the full name and address of the Garnishee: 2

American Funds Service Company . |

333 South Hope Street, 55th Floor |

 

Los Angeles, CA 90071

 

|
|

 

 

_ IL The Garnishee was served with the Writ of Garnishment on December 27, 2019
|

Il. For the pay period in effect on the date of service (answered above):
;
Yes No |
X 1. The Defendant was in my/our employ.

|
2. Pay period is. — weekly, ‘bi-weekly
| semi-monthly, monthly.
Case 2:19-mc-01281-AJS Do

3. The Defendant's present pay period began on

|
and ends on

|

cument 5 Filed 01/13/20 Page 2 of 4

 

 

. (Present means the pay

period in which this order and notice of garnishment were served).

4. Describe the Defendant's basis and rate of pay:

@)

(b)

(c)
()
(e)
(f)

5. The Defendant's net wages are as calculated below:

(a)
(6)
(c)

().

Salary

 

Hourly

y

i
|

 

(include average number of hours per pay period)

Base

 

Commission

 

Bonus

 

Other

Gross Pay

Federal income tax

F.1.C.A. income tax

State income tax
Total of tax withholdings

Net Wages
(a less total of b, c, d)

$

$

 

 

 

 
(a)
0)
(c)
(d)

|
Case 2:19-mc-01481-AJS Document 5 Filed 01/13/20 Page 3 of 4

6. Have there: been previous garnishments in effect? If the answer is yes,

describe below.

No ]

 

 

7. The Garnishee has custody, control or possession of the following property (non-

earnings), in which the Debtor maintains an interest as described below:

Description of

Description of Approximate Debtor's Interest
Property Value in Property

Please see the attached "Declaration of Garnishee" which is incorporated by. reference.

 

 

 

 

8. Garnishee anticipates owing to the Defendant, in the future, the following amounts
: |

other than earnings disclosed in Paragraphs 4 and 5 above:

 

 

 

Amount Estimate Date or Period Due
(a) $ :
® 8.
© $)

 

® $:
Case 2:19-me-01981-AJS Document 5 Filed 01/13/20 Page 4 of 4

1
1
1

IV. (Check the line below if you deny that you hold property subject to this order of garnishment.)

The Garnishee does not have custody, control or possession of non-
exempt property as described in the Writ of Garnishment.

\
,
\ I
i 1

V: The Garnishee mailed a copy of this answer by first-class mail to (1) the Defendant at
220 University Dr. Aliquippa, PA 15001-1645

 

. and (2) the counsel for the United States, David Lew Assistant U.S. Attorney, at 700 Grant |

Street, Suite 4000, Pittsburgh, PA 15219.

Knael M. waite Kell Secretary

American Funds Service Company |
333 South Hope Street, 55th Floor
Los Angeles, CA 90071
Telephone: (213) 486-9426
Fax: (213) 615-0430

E-mail: amm@capgroup.com - , |
Subscribed and sworn to before me this -

day of

 

 

(SEAL) (“Suc helene, !
Notary Public

My Commission Expires:

Lge
es

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate
is attached, and not the truthfulness, accuracy, or validity of that document. | |

State of Celifornia

County of Las CrGgele, :
Subscribed and sworn to (or affirmed) before me on this bfte_ day
“Wi he As Vv,
(
+ proved to me on the basis

of ve Le ence to be the 77. who appeared before me.
ate >/f C5 SMell2 (Seal)

ROSALIE | NG MILLS . . vee ee . !
Notary Public - California , :

 

 

 

 

Signature

Los Angeles County
Y Commission # 2268821
My Comm. Expires Nov 30, 2022

 

 
